Title: To James Madison from John Leamy, 24 December 1802 (Abstract)
From: Leamy, John
To: Madison, James


24 December 1802, Philadelphia. Understands that commissioners are about to be appointed under the convention with Spain. Many Philadelphia merchants have expressed “their good oppinion of my Capacity for executing the Duties of that appointment.” Offers his services and asks JM to place his application before the president. “My long residence in Spain, my Connections in that Country and perfect acquaintance with the Language & manner of doing business there, are circumstances so well known to a very respectable portion of the Merchants of the United States as to insure me such testimony of their approbation as would be satisfactory.” His family and fortune are in the U.S., giving him every inducement to conduct himself “with honor & reputation.” Is known personally to the president but “could not take the liberty of making the direct application.” Asks JM to pardon the trouble he gives.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Leamy”). 1 p. Docketed by Jefferson.



   
   Philadelphia merchant John Leamy (d. 1839) was a native of Ireland who had emigrated from Spain to the U.S. after the American Revolution. He carried on an extensive trade with the Spanish government for several years and was Spanish vice-consul at Philadelphia in 1822. In 1806 he became the first president of the Marine & Fire Insurance Company (John H. Campbell, History of the Friendly Sons of St. Patrick and of the Hibernian Society for the Relief of Emigrants from Ireland [Philadelphia, 1892], p. 120; León Tello, Documentos relativos a la independencia de Norteamérica, 4:101–2, 10:49; Harrold E. Gillingham, Marine Insurance in Philadelphia, 1721–1800 [Philadelphia, 1933], p. 124).


